UNITED STATES COURT OF APPEALS
                                            FOR THE FIFTH CIRCUIT


                                                             No. 98-50584
                                                           Summary Calendar


IN THE MATTER OF: JAMES G. LACHANCE,


                                                                                                                                        Debtor,

JAMES G. LACHANCE,

                                                                                                          Appellant,
                                                                     versus

PETER M. KREISNER,
                                                                                                                                     Appellee.


                                        Appeal from the United States District Court
                                             for the Western District of Texas
                                                      (A-98-CV-131)


                                                          November 23, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

           Appellant James LaChance (“LaChance”) appeals the final judgment of the district court

which affirmed the bankruptcy court’s order granting summary judgment against LaChance. For the

following reasons we affirm.



                                  FACTUAL AND PROCEDURAL BACKGROUND

           In 1987, Joseph and Virginia Falcone (“Falcones”) filed suit in Texas state court against

LaChance for breach of fiduciary duty and other causes of action dealing with LaChance’s

mishandling of a trust for the Falcones’ children. LaChance filed counterclaims against the Falcones

and a third party action against Appellee Peter Kreisner. Kreisner had previously served as

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
LaChance’s attorney and Kreisner was the drafter of the trust agreement that became the subject of

the state court litigation. LaChance alleged that Kreisner committed malpractice in the drafting of the

trust agreement by failing to properly advise LaChance concerning the Texas trust statutes. The

Texas trial court granted summary judgment in favor of Kreisner. In a bench trial the Texas trial

court awarded each of the Falcones’ children $25,000 in damages for LaChance’s breach of fiduciary

duties.

          In 1997, LaChance filed for bankruptcy. LaChance also initiated an adversarial proceeding

against the Falcones and Kreisner in order to relitigate all the issues that were resolved in the state

court. The bankruptcy judge granted summary judgment to the Falcones holding that the judgment

debts were not dischargeable. The bankruptcy judge also held that the doctrine of collateral estoppel

prevented LaChance from relitigating the state court claims against Kreisner in the bankruptcy court.

The district court affirmed the bankruptcy court’s grant of summary judgment. The district court

discussed five points of error regarding LaChance’s claims against the Falcones and Kreisner.

However, LaChance has o nly sought review of the district court’s rulings on the claims involving

Kreisner. The Falcones are not parties to this appeal.




                                           DISCUSSION

          We review a bankruptcy court’s grant of summary judgment as if that decision had been

directly appealed to this court. See Goforth v. Goforth, 179 F.3d 390, 392 (5th Cir. 1999). We

review the grant of summary judgment de novo. See Lynch Properties, Inc. v. Potomac Ins. Co.,

140 F.3d 622, 625 (5th Cir. 1998).

          The bankruptcy court found that LaChance’s claims against Kreisner were barred by the

statute of limitations and ordered Kreisner to file a motion to dismiss.1 The causes of action which


      1
       The bankruptcy court subsequently dismissed Kreisner form the attempted adversarial
proceedings filed by LaChance.

                                                  2
LaChance asked the bankruptcy court to consider were based on documents drafted by Kreisner in

1987. We conclude that these causes of action filed by LaChance which are based on the 1987 trust

agreement are therefore barred by the statute of limitations.

        The bankruptcy court also found that LaChance’s claims against Kreisner are barred by res

judicata. The state court granted summary judgment in favor of Kreisner on LaChance’s malpractice

claims. LaChance asked the bankruptcy court to decide t hese same malpractice claims in the

bankruptcy proceedings. Therefore, we conclude that LaChance’s claims against Kreisner are barred

by res judicata.

        We affirm.

        AFFIRMED.




                                                 3